Citation Nr: 1037033	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  08-10 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for service-connected 
bilateral hearing loss, currently evaluated as 40 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from October 1978 to February 
1979.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Muskogee, Oklahoma, which reduced the Veteran's rating for his 
service-connected bilateral hearing loss from 40 percent to 
noncompensable, with an effective date of November 1, 2007.  The 
Veteran appealed.  In October 2009, the Board remanded the claim 
for additional development, and in January 2010, the Board 
determined that the reduction was void ab initio, and restored 
the 40 percent rating, with an effective date of November 1, 
2007.  In the Board's decision, it determined that the Veteran's 
appeal included the issue of entitlement to an increased rating, 
and remanded this issue for additional development.  

In November 2009, the Veteran was afforded a hearing before L. J. 
Bakke-Shaw, who is the Acting Veterans Law Judge rendering the 
determination in this claim and was designated by the Chairman of 
the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 
7102(b) (West 2002).


FINDING OF FACT

The Veteran has no more than level III hearing in his left ear, 
and no more than level II hearing in his right ear. 


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for service-
connected bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1- 
4.14, 4.85, 4.86, Diagnostic Code 6100 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

The Veteran asserts that he is entitled to an increased rating 
for service-connected bilateral hearing loss, currently evaluated 
as 40 percent disabling.  During his hearing, held in November 
2009, he testified that he had used hearing aids for 18 to 20 
years after separation from service, with no use of hearing aids 
from that time until about 2006 due to an inability to afford 
them.  He asserted that although he was noted to be uncooperative 
during a 2007 VA examination, that he was merely unable to hear 
the examiner.    

Disability evaluations are determined by comparing the veteran's 
present symptomatology with the criteria set forth in the VA's 
Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In September 1999, the RO granted service connection for 
bilateral hearing loss, evaluated as noncompensable (0 percent 
disabling).  There was no appeal, and the RO's decision became 
final.  See 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2007).  In 
June 2005, the RO increased the Veteran's rating to 40 percent.  
There was no appeal, and the RO's decision became final.  Id.  

In January 2007, the Veteran filed a claim for an increased 
rating.  In August 2007, the RO reduced the Veteran's rating for 
his service-connected bilateral hearing loss from 40 percent to 
noncompensable, with an effective date of November 1, 2007.  The 
Veteran appealed.  In January 2010, the Board determined that the 
reduction was void ab initio, and restored the 40 percent rating, 
with an effective date of November 1, 2007.  In the Board's 
decision, it determined that the Veteran's appeal included the 
issue of entitlement to an increased rating, and it remanded this 
issue for additional development, specifically, for VA 
examination.  VA examination was afforded the Veteran in March 
2010.  The claims file has now been returned to the Board.  

The assignment of disability ratings for hearing impairment are 
arrived at by a mechanical application of the numeric 
designations assigned after audiological evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Hearing loss disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in conjunction 
with the average hearing threshold, as measured by pure tone 
audiometric tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  The rating schedule establishes eleven 
auditory acuity levels designated from Level I for essentially 
normal hearing acuity, through Level XI for profound deafness.  
VA audiological examinations are conducted using a controlled 
speech discrimination test together with the results of a pure 
tone audiometry test.  The vertical lines in Table VI (in 38 
C.F.R. § 4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The horizontal columns in Table VI represent nine 
categories of decibel loss based on the pure tone audiometry 
test.  The numeric designation of impaired hearing (Levels I 
through XI) is determined for each ear by intersecting the 
vertical row appropriate for the percentage of discrimination and 
the horizontal column appropriate to the pure tone decibel loss.  
See 38 C.F.R. §§ 4.85(b), 4.87.  

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  See 38 C.F.R. § 4.86(a).  The 
provisions of 38 C.F.R. § 4.86(b) provide that when the puretone 
threshold is 30 decibels or less at 1,000 hertz, and 70 decibels 
or more at 2,000 hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results is the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  As will be 
apparent from the evidence described below, neither 38 C.F.R. § 
4.86(a) nor (b) is applicable in this appeal.

The Board notes that several audiometric evaluations from private 
audiologists are of record, dated or received between 2007 and 
2009.  However, in each case, the audiometric findings are only 
provided in charted results, and the Board is precluded from 
applying these graphic results to the criteria in order to 
determine the severity of the Veteran's hearing loss disability.  
See 38 C.F.R. § 4.85 (2009); Kelly v. Brown, 7 Vet. App. 471 
(1995).  Evidence in these reports, and in associated reports, 
shows the following: a notation on a July 2007 audiometric 
examination report states that the Veteran did not comply with 
instructions, and that he was not responsive or cooperative.  A 
report, dated in July 2007, notes moderate sensorineural hearing 
loss in the left ear, that the Veteran did not cooperate for the 
right ear, and that speech discrimination testing could not be 
done.  A report, dated in April 2008, notes that pure tone 
audiogram results, and a tympanogram, were normal, and that 
speech discrimination was 100 percent.  

A QTC audiological examination report, dated in February 2007, 
notes that the Veteran reported having difficulty hearing, to 
include difficultly understanding conversations.  The report 
contains audiometric findings that revealed pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
25
45
50
50
LEFT
N/A
40
45
50
55

These results show an average decibel loss of 43 in the right ear 
and 48 in the left ear.  Speech recognition ability was 84 
percent, right ear, and 80 percent, left ear.  The diagnosis was 
mild to moderate sensorineural hearing loss bilaterally.  

A VA progress note, dated in March 2007, notes that the Veteran 
had a normal otoscopic examination bilaterally, normal hearing 
sensitivity between 500 and 4,000 Hz bilaterally, and excellent 
word recognition scores.  The report notes, "Today's NORMAL test 
results call into question the veteran's 40% service connection 
for impaired hearing."  (emphasis in original).  The examiner 
stated that hearing aids were not required, and that the Veteran 
had "normal" hearing in both ears.  The examiner further 
stated, "Future examiners in audiology are cautioned to test 
carefully to rule out nonorganic overlay."  Specific pure tone 
thresholds, and speech recognition scores, were not provided.  

A VA audiological examination report, dated in May 2007, notes 
that the Veteran's test results had "too many discrepancies and 
is not considered valid."  Pure tone thresholds, and speech 
recognition scores, were not provided.  

A VA audiological examination report, dated in March 2010, notes 
that the Veteran reported having difficulty hearing bilaterally, 
particularly when watching television.  The report contains 
audiometric findings that revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
5
15
25
20
LEFT
N/A
10
10
25
30

These results show an average decibel loss of 16 in the right ear 
and 19 in the left ear.  Speech recognition ability was 100 
percent, right ear, and 96 percent, left ear.  

The Board finds that a rating in excess of 40 percent is not 
warranted.  Briefly stated, the audiological test results show 
that the Veteran's hearing in his left ear is consistent with no 
more than level II hearing, and that the hearing in his right ear 
is consistent with no more than level III hearing.  See 38 C.F.R. 
§ 4.85.  As such, the criteria for even a compensable (10 
percent) rating have not been met.  A rating in excess of 40 
percent is therefore not warranted.  Id., Tables VI and VII.  In 
this regard, the Board notes that its restoration of the 
Veteran's 40 percent rating, in January 2010, was not based upon 
audiometric or other medical findings, rather, the RO's reduction 
of his rating was determined to be void ab initio because of 
violations of due process.  In summary, the Veteran's audiometric 
test results do not provide a basis to find a rating in excess of 
40 percent is warranted.  

The Veteran's contentions presented on appeal have been accorded 
due consideration; however, the Board concludes that the recent 
medical findings discussed above are more probative of the 
current level of disability.

Additionally, an exceptional pattern of hearing impairment has 
not been demonstrated and there is no need to apply the 
provisions of 38 C.F.R. § 4.86.

The Board has also considered the adequacy of the Veteran's 
examinations, and that an opinion on the effects of hearing loss 
on daily functioning may be required in a case where the issue of 
an extraschedular evaluation has been raised.  See Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007).  In this regard, a July 
2007 private treatment report shows that the Veteran reported 
that he was a truck driver, and that his current job was 
"quiet."  The March 2010 VA examination report shows that the 
examiner states that the Veteran has normal hearing sensitivity 
bilaterally (250 - 8,000 Hz) for VA disability purposes, and 
that, "Today's findings are notable for ABSENCE of a disabling 
degree of hearing loss according to VA standard guidelines; 
therefore, no disabling functional effects should be encountered 
by this veteran given his NORMAL HEARING SENSITIVITY 
BILATERALLY."  (emphasis in original).  

In summary, the Veteran has not raised the issue of an 
extraschedular evaluation, nor does the evidence suggest that 
such an opinion is warranted in this case.  There is simply 
nothing in the record to suggest an extraschedular rating is 
warranted, i.e., neither frequent hospitalization nor marked 
interference with employment due to the Veteran's service-
connected hearing loss is demonstrated, nor is there any evidence 
to show that his hearing loss is so exceptional or unusual as to 
render impractical the application of the regular schedular 
criteria, such that an extraschedular rating would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1) (2009).  A 
disability rating in itself is recognition that the impairment 
makes it difficult to obtain or keep employment.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 
4.15).  The examination reports therefore appear to be adequate 
for evaluation of the nature and extent of the Veteran's 
disability.  Based on the testing of the Veteran's hearing, the 
Board has determined that the Veteran does not meet the criteria 
for a rating in excess of 40 percent.  Martinak does not provide 
a basis to obtain yet another VA examination in this case.   

In deciding the Veteran's claim, the Board has considered the 
determination in Hart v. Mansfield, 21 Vet. App. 505 (2007), and 
whether the Veteran is entitled to an increased rating for 
separate periods based on the facts found during the appeal 
period.  As noted above, the Board does not find evidence that 
the Veteran's bilateral hearing loss evaluation should be 
increased for any separate period based on the facts found during 
the whole appeal period.  The evidence of record supports the 
conclusion that the Veteran is not entitled to additional 
increased compensation during any time within the appeal period.  
The Board therefore finds that the evidence is insufficient to 
show that the Veteran had a worsening of his bilateral hearing 
loss, such that a rating in excess of 40 percent is warranted.

As the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


II. VCAA

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
The notification obligation in this case was accomplished by way 
of a letter from the RO to the Veteran dated in January 2007.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  It appears that 
all known and available service treatment reports, and post-
service records relevant to the issue on appeal have been 
obtained and are associated with the Veteran's claims files.  The 
RO has obtained the Veteran's VA and non-VA medical records, and 
the Veteran has been afforded two examinations, as well as a 
hearing at the RO in November 2009.  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by a failure of VA in its duty to assist, and 
that any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  


ORDER

The appeal is denied.  


____________________________________________
L. J. BAKKE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


